DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/09/2022 has been entered.
	
Response to Amendment
The office action is responding to the amendments filed on 08/09/2022. Claims 1, 9 and 17 have been amended. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 9-10, 13, 17-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. [US 2016/0335177] in view of Arimilli et al. [US 6,397,298] and in further view of Kryukov et al. [US 2018/0137053].
Claim 1 is rejected over Huang, Arimilli and Kryukov.
Huang teaches “A hardware processor comprising: a cache to store a plurality of cache lines of data;” as [Fig. 1] (Fig. 1 shows plurality of cache lines to store data)
“a processing element to execute instructions to generate memory requests; and” as “caches having different functions in a same CPU, such as an instruction cache (Icache) 1001” [¶0095] (CPU (i.e., processor) executes instruction to generate memory requests.)
Huang does not explicitly teach a prefetch circuit to: track a first set of cache lines, requested to be accessed by the memory requests, based on the memory requests repeatedly accessing the first set of cache lines in a first number of executed instructions, track a second set of cache lines, requested to be accessed by the memory requests, based on the memory requests repeatedly accessing the second set of cache lines in a second, larger number of executed instructions, detect a memory request from an instruction for a cache line from the cache, determine if the cache line is within the first set of cache lines or the second set of cache lines, update first correlation data for the cache line when the cache line is within the first set of cache lines, and
update second correlation data for the cache line when the cache line is within the second set of cache lines.
However, Arimilli teaches “a prefetch circuit to: track a first set of cache lines, requested to be accessed by the memory requests, based on the memory requests repeatedly accessing the first set of cache lines in a first number of executed instructions, track a second set of cache lines, requested to be accessed by the memory requests, based on the memory requests repeatedly accessing the second set of cache lines in a second, larger number of executed instructions, detect a memory request from an instruction for a cache line from the cache, determine if the cache line is within the first set of cache lines or the second set of cache lines, update first correlation data for the cache line when the cache line is within the first set of cache lines, and” as “Along with LRU status field 24, an access count field 25 is included to keep track of the access count (or access frequency) of each cache line within the same congruence class of cache memory 16. In other words, bits within access count field 25 are utilized to track the number of cache "hits" for each cache line within the same congruence class.” [Col 3, lines 55-61] (Tracking of cache lines based on access frequency is recited)
Huang and Arimilli are analogues arts because they teach memory system and cache management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Huang and Arimilli before him/her, to modify the teachings of Huang to include the teachings of Arimilli with the motivation of a linefill operation is first performed on a cache line after a cache "miss." After the linefill operation, the cache line can be assigned to any access status, but preferably not the most recently used status. [Arimilli, Col 2, lines 64-67]
The combination of Huang and Arimilli does not explicitly teach update second correlation data for the cache line when the cache line is within the second set of cache lines.
However, Kryukov teaches “update second correlation data for the cache line when the cache line is within the second set of cache lines.” as “performing, by the processor core, an invalid-to-modify (I2M) operation on a memory line in the cache correlating to the first location.” [¶0118] (Updating the correlation data for the cache line.)
Huang, Arimilli and Kryukov are analogues arts because they teach memory system and cache management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Huang, Arimilli and Kryukov before him/her, to modify the teachings of combination of Huang and Arimilli to include the teachings of Kryukov with the motivation of to take advantage of the higher speed of the cache, the processor may access the cache more frequently than the main memory to retrieve data. [Kryukov, ¶0026]
Claim 2 is rejected over Huang, Arimilli and Kryukov.
The combination of Huang and Arimilli does not explicitly teach wherein the first correlation data identifies a first trigger cache line and a first plurality of target cache lines of data and the second correlation data identifies a second trigger cache line and a second plurality of target cache lines of data.
However, Kryukov teaches “wherein the first correlation data identifies a first trigger cache line and a first plurality of target cache lines of data and the second correlation data identifies a second trigger cache line and a second plurality of target cache lines of data.” as “a first data set to a first location in a cache, the first data set exceeding a first threshold data size; …  that an aggregate data size of the first data set and the second data set exceeds a second threshold data size;” [¶0118] (First and second correlation data are identified by respective trigger points.)
Claim 5 is rejected over Huang, Arimilli and Kryukov.
Huang teaches “wherein the prefetch circuit is to replace an entry for previous correlation data with the first correlation data when the first number of executed instructions for the first correlation data is greater than a number of executed instructions corresponding to the previous correlation data.” as “adjusting a quantity of the cache lines in the cache subunit until the difference between the second ratio and the first ratio falls within a range of the preset threshold after the adjustment when a difference between the first ratio and the second ratio is greater than a preset threshold.” [¶0010]
Claim 9 is rejected over Huang, Arimilli and Kryukov with the same rationale of rejection of Claim 1.
Claim 10 is rejected over Huang, Arimilli and Kryukov with the same rationale of rejection of Claim 2.
Claim 13 is rejected over Huang, Arimilli and Kryukov with the same rationale of rejection of Claim 5.
Claim 17 is rejected over Huang, Arimilli and Kryukov with the same rationale of rejection of Claim 1.
Claim 18 is rejected over Huang, Arimilli and Kryukov with the same rationale of rejection of Claim 2.
Claim 21 is rejected over Huang, Arimilli and Kryukov with the same rationale of rejection of Claim 5.
Claims 3-4, 11-12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. [US 2016/0335177] in view of Arimilli et al. [US 6,397,298], in further view of Kryukov et al. [US 2018/0137053] and yet in further view of Gupta et al [US 2021/0042230].
Claim 3 is rejected over Huang, Arimilli, Kryukov and Gupta.
The combination of Huang, Arimilli and Kryukov does not explicitly teach wherein the prefetch circuit is to update the first correlation data and the second correlation data only when the instruction has executed a plurality of times and a corresponding hit rate for the instruction in the cache is less than a threshold value.
However, Gupta teaches “wherein the prefetch circuit is to update the first correlation data and the second correlation data only when the instruction has executed a plurality of times and a corresponding hit rate for the instruction in the cache is less than a threshold value.” as [Fig. 13, element 1310 and 1312] 
Huang, Arimilli, Kryukov and Gupta are analogues arts because they teach memory system and cache management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Huang, Arimilli, Kryukov and Gupta before him/her, to modify the teachings of combination of Huang, Arimilli and Kryukov to include the teachings of Gupta with the motivation for maintaining cache hit ratios for insertion points into a cache list to optimize memory allocation to a cache. [Gupta, Abstract]
Claim 4 is rejected over Huang, Arimilli, Kryukov and Gupta.
The combination of Huang, Arimilli and Kryukov does not explicitly teach wherein the prefetch circuit is to update the first correlation data only when a first recent access queue is full, and then clear the first recent access queue.
However, Gupta teaches “wherein the prefetch circuit is to update the first correlation data only when a first recent access queue is full, and then clear the first recent access queue.” as “When the MRU array is full, all the tracks in the MRU array are moved to the MRU end of the cache list.” [¶0005] (MRU queue is the recent access queue being talked about.)
Huang, Arimilli, Kryukov and Gupta are analogues arts because they teach memory system and cache management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Huang, Arimilli, Kryukov and Gupta before him/her, to modify the teachings of combination of Huang, Arimilli and Kryukov to include the teachings of Gupta with the motivation for maintaining cache hit ratios for insertion points into a cache list to optimize memory allocation to a cache. [Gupta, Abstract]
Claim 11 is rejected over Huang, Arimilli, Kryukov and Gupta with the same rationale of rejection of Claim 3.
Claim 12 is rejected over Huang, Arimilli, Kryukov and Gupta with the same rationale of rejection of Claim 4.
Claim 19 is rejected over Huang, Arimilli, Kryukov and Gupta with the same rationale of rejection of Claim 3.
Claim 20 is rejected over Huang, Arimilli, Kryukov and Gupta with the same rationale of rejection of Claim 4.

Allowable Subject Matter
Claims 6, 8, 14, 16, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 15 and 23 are objected because they are dependent on claims with allowable subject matters.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/Primary Examiner, Art Unit 2132